Order entered October 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01120-CV

                                ERIN THORNTON, Appellant

                                                V.

                             CITY OF PLANO, TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-00832-2014

                                            ORDER
        Before the Court is the October 21, 2014 amicus curiae motion in support of appellant’s
motion to require the Collin County District Clerk to correct the filing date on appellant’s notice
of appeal. Appellant sought to have the file date changed from September 4, 2014 to September
2, 2014, the date it was electronically submitted through the Texas E-File system. In an order
dated October 20, 2014, the Court granted appellant’s motion to the extent she sought an
extension of time to file her notice of appeal. Later that day, the Court received a clerk’s record
containing appellant’s notice of appeal with the September 4, 2014 file date stricken and a new
file date of September 2, 2014 added. Accordingly, we DENY the amicus curiae motion as
moot.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE